Title: From Thomas Jefferson to Tench Coxe, 8 March 1793
From: Jefferson, Thomas
To: Coxe, Tench



Mar. 8. 93

Th: Jefferson presents his compliments and thanks to Mr. Coxe for the paper sent him yesterday. It fixes a conjecture that the East and West line run from the intersection of the Pensylva. boundary with the Ohio, forms the head line of the ranges of townships. But there surely  was a partial survey of those ranges of townships. It is presumed that the sales made at New York must have been on an inspection of this partial survey. If there be such a one, Th:J. will be much obliged to Mr. Coxe for it, immediately, as he is at this time finishing what he was to prepare on the subject. Th:J. has the large chequer-board map, but this was a conjectural thing, and not done on actual survey.
